Citation Nr: 0106662	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  95-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
the veteran's death due to medical treatment by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1974 to August 
1976.  He was medically separated from service as a result of 
his service incurrence of severe paranoid schizophrenia with 
a Physical Evaluation Board finding of 100 percent 
disability.  Following service separation and VA examination, 
the RO granted service connection for paranoid schizophrenia 
with a 100 percent evaluation, effective from the veteran's 
separation from service.  

In May 1979, following VA examination which characterized the 
veteran's schizophrenia as in partial remission and after he 
was noted to have become enrolled as a student in a welding 
school, the RO reduced his 100 percent evaluation to 
70 percent, made effective in August 1979; 3 years after the 
effective date of his initial award of a 100 percent 
evaluation.  He was notified of this action and did not 
appeal.  This 70 percent evaluation remained in effect until 
his death in February 1985; 8 years and 5 months after he was 
separated from service.  See 38 U.S.C.A. § 1318(b) (West 
1991).  

The veteran married the appellant in this case in August 
1982.  He was hospitalized at the Lyons, New Jersey, VA 
Medical Center (VAMC) from January 2 through January 7, 1985 
for cellulitis and lymphangitis of the right thigh secondary 
to trauma.  He died at age 29, on February 3, 1985, from a 
bilateral pulmonary emboli.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Philadelphia, Pennsylvania, VA Regional Office and 
Insurance Center (RO&IC) which denied the appellant's claim 
for compensation for the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151.  For the reasons stated 
below, this case will be remanded for additional development.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  Specifically, this was the passage 
into law of the Veterans Claims Assistance Act (VCCA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

Among other things, this law eliminated the concept of well-
grounded claims, redefined the obligations of VA with respect 
to the duty to assist, and superseded earlier Court decisions 
holding that VA could not render assistance in the 
development of claims which were not well grounded.  The VCCA 
is applicable to all "claimants" (including the appellant 
herein), not just veterans.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  

In this regard, the Board notes that the September 1999 
Supplemental Statement of the Case specifically found that 
the appellant's claim for VA compensation pursuant to 
38 U.S.C.A. § 1151 was not well grounded.  The VCAA provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under any law administered by 
VA.  The VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims and, under certain 
circumstances, also requires medical examinations and 
opinions.

Following the veteran's death, the appellant filed a claim 
which was interpreted by the RO&IC as a claim for service 
connection for the cause of the veteran's death which was 
denied by the RO&IC in a January 1986 rating action.  The 
appellant initiated but did not perfect an appeal, and that 
decision is final.  Thereafter, the appellant forwarded 
correspondence to the RO&IC seeking to reopen this claim and 
the RO&IC responded with letters indicating that because the 
claim for service connection for cause of death had been 
denied in a decision which had become final, she needed to 
submit "new and material" evidence to reopen this claim.  

In January 1995, the appellant submitted (for the first time) 
a copy of the final autopsy report which had been performed 
at the time of the veteran's death stating her belief that 
this was new and material evidence sufficient to reopen the 
claim.  



The RO&IC responded with the rating action now on appeal 
which characterized the appellant's attempt to reopen a claim 
for service connection for cause of death as a claim for VA 
compensation in accordance with 38 U.S.C.A. § 1151, and that 
has remained the issue in appellate status which is now 
before the Board.  However, the RO&IC has not formally 
addressed the question presented as to whether the appellant 
has submitted new and material evidence sufficient to reopen 
a claim for service connection for cause of death.  

For instance, the copy of the formal autopsy performed in 
February 1985, was first presented to VA in January 1995, is 
certainly new, and would ordinarily be considered material to 
consideration as to the veteran's physical condition and to 
the cause(s) of his death.  However, the autopsy finding of 
cause of death as having been due to massive bilateral 
pulmonary embolism is certainly cumulative with that 
identical finding on the Certificate of Death which was on 
file at the time that the RO&IC initially denied the 
appellant's claim for service connection for the cause of 
death in January 1986.

The VCAA places a clear duty on VA to clearly inform the 
appellant of the evidence necessary to substantiate her 
claim(s).  While the RO&IC, in past rating decisions and 
Statements of the Case, has provided the appellant with the 
governing laws and regulations regarding claims for service 
connection for cause of death and regarding claims for VA 
compensation for additional disability (including death) in 
accordance with 38 U.S.C.A. § 1151, it is clear from a review 
of the multiple statements submitted by the appellant over 
the years that she does not clearly understand the 
distinction between these two issues (which are governed by 
different laws and regulations).  While the benefits payable 
for successful prosecution of either claim may be the same or 
substantially similar, the underlying basis and the evidence 
necessary to prevail on each claim are not the same.  

The Board will not now provide a lengthy recitation of the 
laws and regulations applicable to each type of claim.  
However, the Board will summarize that a claim for service 
connection for cause of death is, in essence, a claim that 
the veteran's death was caused or significantly contributed 
to by a veteran's preexisting service-connected disability.  
That is, the type of evidence necessary to support such claim 
would be competent, most likely medical, evidence which finds 
that the veteran's death from bilateral pulmonary emboli was 
somehow caused by his service-connected schizophrenia (his 
only service connected disability), or by some other 
disability which should have been service connected.  

While this issue is not presently perfected for appeal 
(38 C.F.R. § 20.200 (2000)), a careful review of the evidence 
on file reveals no competent evidence of any kind which 
attributes the veteran's death by pulmonary emboli to the 
veteran's service-connected schizophrenia.  However, this is 
the type of evidence that the appellant would need to 
substantiate a claim for service connection for cause of 
death.  Additionally, at the present time, it is entirely 
unclear what application the VCAA has, if any, to claimants' 
attempts to reopen finally denied claims upon the submission 
of new and material evidence.  The Board has most recently 
requested an opinion from VA General Counsel on this point.  
Because this issue is not properly perfected for appeal, the 
Board has no jurisdiction of this issue at present, and the 
questions raised in this discussion are referred to the RO&IC 
for appropriate action.

On the other hand, a claim for entitlement to VA compensation 
for additional disability (including death) resulting from or 
attributable to medical care provided by VA in accordance 
with 38 U.S.C.A. § 1151 is not based upon consideration of 
whether a veteran's service-connected disability caused or 
significantly contributed to cause a veteran's death, but 
rather presents the question of whether a veteran's death was 
caused or significantly contributed to as a result of VA 
medical treatment provided a veteran for any reason (whether 
or not such treatment was for service-connected disability or 
not).  

The type of evidence necessary to substantiate a § 1151 claim 
is competent, again most likely medical, evidence which finds 
that the veteran's death is attributable to medical care (or 
lack thereof) provided at a VA medical facility.  One theory 
attributes death to service, the other theory attributes 
death to VA medical care (or lack thereof).  

Moreover, it is noteworthy that there was a significant 
change in the law with respect to the standard of review of 
§ 1151 claims effective October 1, 1997.  Without explaining 
the entire detailed history of § 1151 claims culminating in 
the United States Supreme Court decision of Brown v. Gardner, 
115 S. Ct. 552 (1994), the net effect of that opinion was to 
remove the previously required element of fault on the part 
of VA to prevail in a § 1151 claim.  Accordingly, because the 
appellant's claim giving rise to the present appeal was filed 
prior to October 1, 1997, it is only necessary that she 
produce evidence showing a causal relationship between VA 
medical treatment (or lack thereof) and the veteran's 
subsequent death.  

The appellant need not produce evidence of carelessness or 
neglect or fault or failure to conform to a particular 
medically accepted standard of care.  This is so because 
where a law or regulation changes after a claim has been 
filed or reopened, but before judicial process has been 
concluded, the version more favorable to the appellant 
applies (unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so).  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The effect of this change in the law during the pendency of 
the present appeal would normally require that the 
appellant's claim for VA compensation in accordance with 
38 U.S.C.A. § 1151 be evaluated under both the old and new 
provisions of law to determine the version which is more 
favorable to her.  

However, in view of the fact that her claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 was 
filed prior to October 1, 1997, her claim must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The RO&IC denied the appellant's claim for VA compensation 
for additional disability (the veteran's death) in accordance 
with 38 U.S.C.A. § 1151 on the basis that this claim was not 
well grounded in the absence of any competent evidence which 
showed or strongly suggested that the veteran's death in 
February 1985 from bilateral pulmonary emboli was 
attributable to and/or caused by VA medical care (or lack 
thereof) and, upon carefully reviewing the file, the Board 
does note an absence of competent evidence demonstrating any 
causal connection between VA medical care (or the absence 
thereof) and the veteran's death.  However, the VCAA entirely 
removed the concept of well-grounded claims and substituted 
an enhanced duty to assist and this is the sole reason this 
case is being remanded.

The VCAA, imparts upon VA a duty to assist in obtaining 
records.  VA shall make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain.  In this regard, it is noteworthy 
that although there is on file the final discharge summary 
reflecting an overview of the veteran's treatment at the 
Lyons VAMC from January 2 to January 7, 1985, no actual daily 
treatment records, nurses' notes, laboratory reports, or any 
other routine medical records ordinarily prepared in 
conjunction with such a hospital admission have been 
collected for review.  The daily treatment records of the 
veteran's hospitalization at the Lyons VAMC would be useful 
for several reasons.  

First, the discharge summary makes no mention of any 
subjective complaints by the veteran of chest pain.  The 
appellant claims that the veteran complained of chest pain at 
the time of admission and all during this admission.  

The appellant claims that chest pain complained of at the 
time of this January 1985 admission should have caused VA 
health care providers to have performed additional diagnostic 
testing which might perhaps have revealed severe coronary 
artery disease which, if properly treated, might have 
prevented the veteran's death from bilateral pulmonary 
emboli.  Additionally, it is noteworthy that a July 1985 
Report of Contact on file reflects a conversation between a 
VA employee and a private attorney, and includes comments 
this attorney apparently made including the fact that the 
veteran failed to keep two outpatient appointments at the 
Lyons VAMC for the reevaluation of his condition following 
discharge.  It appears that this private attorney actually 
reviewed additional treatment records from the Lyons VAMC 
which are not presently on file.  

While it appears that requests for these records have been 
made by the RO&IC without success, another attempt should be 
made and, if such records remain unavailable, the RO&IC must 
notify the appellant, in accordance with proposed 
§ 5103A(b)(2) (A)-(C), exactly what records the RO&IC was 
unable to obtain, and to briefly explain the efforts made to 
obtain those records, and to describe any further action to 
be taken. 

Additionally, while the exact date is unclear from the 
evidence on file, the appellant has asserted that following 
the veteran's early January 1985 admission to the Lyons VAMC, 
he was later treated on a single day at the Wilkes-Barre, 
Pennsylvania, VAMC, perhaps a week or so prior to his death.  
While it also appears that requests for such records were 
previously directed to the Wilkes-Barre VAMC by the RO&IC, 
another attempt should be made and follow-up notification 
made to the appellant if such records cannot be located.  
Finally, the appellant must be offered the opportunity of 
identifying any other relevant medical records which she 
believes would assist in the prosecution of her claim, and 
the RO&IC must offer every assistance in obtaining any 
records clearly identified by the appellant.

Finally, the VCAA at proposed § 5103A(d) requires VA to 
assist claimants in obtaining a medical opinion when such 
opinion is necessary to make a decision on the claim.  The 
law provides that VA will treat an opinion as being necessary 
when the evidence of record, including lay and medical 
evidence, contains competent evidence (1) that the claimant 
has a current disability and (2) that the disability may be 
associated with the claimant's active military service.  It's 
clear that this law was drafted in contemplation of ordinary 
service connection claims being filed by veterans.  It's 
certainly unclear whether Congress intended to include this 
particular duty to assist in § 1151 claims.  The VCAA is new 
law which has yet to be substantially interpreted by the 
Court.  

However, considering that the spirit and intent behind this 
law was a wholly expansive VA duty to assist all 
"claimants" in the development of most forms of claims for 
VA benefits, and in an abundance of caution, the Board will 
apply this duty to provide a medical opinion in this case, on 
this appellate issue.  Paraphrasing the operative provisions, 
the veteran's death is certainly consistent with a finding of 
"current disability."  

While there is a complete absence of competent clinical 
evidence establishing this fact, the appellant has submitted 
lay statements, which are required for consideration under 
VCAA, alleging that the veteran's pulmonary emboli (blood 
clots) which caused his death resulted (1) from VA's 
treatment of the veteran's knee from January 2 to 7, 1985 
(approximately 1 month before his death), (2) from VA's 
failure during this admission to properly diagnose and treat 
future potential emboli and/or the severe coronary artery 
disease identified in the 29-year-old veteran in his autopsy 
report, or (3) whether various medications provided to the 
veteran for his service-connected schizophrenia or any other 
medications provided by VA over a period of time individually 
or collectively resulted in the pulmonary emboli which caused 
his death.  The Board supposes, in conformance with the lay 
appellant's assertions, that his death "may be associated" 
with these claimed factors of VA medical care, so a clinical 
opinion on these questions will be sought.  

For these reasons and bases, the case is REMANDED to the 
RO&IC for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO&IC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO&IC should request the claimant to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the veteran for psychiatric and 
cardiopulmonary symptomatology.  

After obtaining any necessary 
authorization or medical releases, the 
RO&IC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO&IC 
should secure all outstanding VA 
treatment records.

In particular, the RO&IC should again 
attempt to secure copies of all treatment 
records (aside from the final discharge 
summary) associated with the veteran's 
January 2-7, 1985 hospitalization at the 
Lyons VAMC together with any records 
created by that facility after his 
discharge regarding any scheduled follow-
up appointments including any records 
indicating the veteran failed to appear 
for such appointments.  

Additionally, the RO&IC should send an 
inquiry to the Wilkes-Barre, 
Pennsylvania, VAMC and request that they 
forward any records of the veteran's 
treatment at that facility in January or 
early February 1985 (consistent with the 
appellant's testimony at the personal 
hearing that the veteran presented there 
for treatment approximately 1 week before 
his death).  Efforts to locate these 
records must be documented in the claims 
folder and if the RO&IC is unable to 
obtain all records sought, the RO&IC must 
notify the claimant of their inability to 
obtain those records in accordance with 
law to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)-(C).  Any records 
obtained must be added to the claims 
folder.

2.  After completion of the above 
development and the collection of any and 
all additional records which may be 
available, the veteran's claims folder 
should be referred to a VA cardio-
pulmonary specialist(s) or other 
appropriate medical specialists including 
on a fee basis for review prior and 
pursuant to addressing medical issues 
which are delineated below.  The 
examiner(s) must annotate the medical 
opinion report provided that the claims 
file was in fact made available for 
review in conjunction with the requested 
medical opinions, and the medical 
expertise involved for the specialist(s) 
must be clearly indicated in the medical 
opinion report(s).  

After completing a thorough review of the 
veteran's claims folder, the VA(or fee 
basis) medical specialist(s) should be 
requested to provide a clear explanation 
of the actual physical cause of the 
veteran's death, as shown by the medical 
evidence on file.  

The medical specialist(s) should be 
requested to express an opinion as to the 
most probable cause or causes of the 
pulmonary emboli which are shown to have 
caused his death in both his autopsy 
report and Certificate of Death.  

The medical specialist(s) should be 
requested to indicate whether it is more, 
less, or equally probable that the emboli 
or blood clot(s) which caused death 
originated from the veteran's right knee 
for which he had been treated by VA from 
January 2 to January 7, 1985.  

The medical specialist(s) should be 
requested to express an opinion as to 
whether it is more, less, or equally 
likely that the veteran's death due to 
pulmonary emboli was caused in any way by 
VA medical care (or absence thereof) with 
the clear understanding that this inquiry 
is directed toward causation only and 
that any formal finding of fault, 
negligence, error of judgment, on the 
part of VA or any VA health care provider 
is strictly precluded since the claim for 
§ 1151 benefits was filed prior to 
October 1, 1997.  


Additionally, the medical specialist(s) 
is requested to provide an opinion as to 
whether the veteran's death was due to 
all or any combination of medications 
provided by VA for treatment of his 
schizophrenia or for any other purpose 
including amoxicillin, which is 
documented as having been provided 
throughout his hospitalization at the 
Lyons VAMC in January 1985.  

The medical specialist(s) should also be 
requested to express an opinion as to 
whether or not VA health care providers 
at the Lyons VAMC failed to identify 
severe coronary artery disease (later 
identified in the autopsy) during the 
time of his hospitalization in January 
1985, and whether this caused or 
significantly contributed to cause the 
veteran's death a month later.  

Finally, in reviewing the file, the 
medical specialist(s) should review the 
appellant's testimony in the personal 
hearing conducted at the RO&IC in 
December 1995, and address any other 
central contention presented by the 
appellant with regard to her claim that 
the veteran's death was due to or a 
direct result of VA medical care (or an 
absence thereof).

Any opinions expressed by the medical 
specialist(s) must be accompanied by a 
complete rationale.

4.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the RO&IC should the 
requested medial opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO&IC 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO&IC must also review the claims 
file to ensure that all notification and 
development action required by the VCCA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO&IC should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should address 
(1) whether any evidence has been 
submitted since the initial January 1986 
rating decision denying service 
connection for cause of death which is 
new and material sufficient to reopen 
that claim, and (2) readjudicate the 
issue of entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the veteran's 
death due to medical treatment by VA.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO&IC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue(s) on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


